
	
		III
		111th CONGRESS
		2d Session
		S. RES. 684
		IN THE SENATE OF THE UNITED STATES
		
			November 18, 2010
			Mr. Harkin (for himself,
			 Mr. Enzi, Mr.
			 Brown of Massachusetts, Mr. Brown of
			 Ohio, Mr. Cardin,
			 Mr. Cochran, Mr. Dodd, Mr.
			 Durbin, Mrs. Feinstein,
			 Mr. Franken, Mr. Gregg, Mr.
			 Hatch, Mrs. Hutchison,
			 Mr. Isakson, Mr. Johanns, Mr.
			 Lautenberg, Mr. Menendez,
			 Ms. Mikulski, Mrs. Murray, Mr.
			 Reed, Mr. Roberts,
			 Mr. Rockefeller,
			 Mr. Sanders, Mr. Tester, Mr. Udall of
			 Colorado, Mr. Vitter,
			 Mr. Voinovich, Mr. Warner, Mr.
			 Whitehouse, Mr. Barrasso, and
			 Ms. Murkowski) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the 35th anniversary of the
		  enactment of the Education for All Handicapped Children Act of
		  1975.
	
	
		Whereas the Education for All Handicapped Children Act of
			 1975 (Public Law 94–142) was signed into law 35 years ago on November
			 29;
		Whereas the Education for All Handicapped Children Act of
			 1975 established the Federal policy of ensuring that all children, regardless
			 of the nature or severity of their disability, have available to them a free
			 appropriate public education in the least restrictive environment;
		Whereas the Education of the Handicapped Act (Public Law
			 91–230), as amended by the Education for All Handicapped Children Act of 1975,
			 was further amended by the Education of the Handicapped Act Amendments of 1986
			 (Public Law 99-457) to create a preschool grant program for children with
			 disabilities 3 to 5 years of age and an early intervention program for infants
			 and toddlers with disabilities from birth through age 2;
		Whereas the Education of the Handicapped Act Amendments of
			 1990 (Public Law 101–476) renamed the Education of the Handicapped Act as the
			 Individuals with Disabilities Education Act (IDEA) (20 U.S.C. 1400 et
			 seq.);
		Whereas IDEA was amended by the Individuals with
			 Disabilities Education Act Amendments of 1997 (Public Law 105–17) to ensure
			 that children with disabilities have equal access to, and make progress in, the
			 general education curriculum and are included in all general State and
			 district-wide assessment programs;
		Whereas IDEA was amended by the Individuals with
			 Disabilities Education Improvement Act of 2004 (Public Law 108–446) to ensure
			 that all children with disabilities have available to them a free appropriate
			 public education that emphasizes special education and related services
			 designed to meet their individual needs and prepare them for further education,
			 employment, and independent living;
		Whereas IDEA currently serves an estimated 342,000 infants
			 and toddlers, 709,000 preschoolers, and 5,890,000 children 6 to 21 years of
			 age;
		Whereas IDEA has opened neighborhood schools to students
			 with disabilities and increased the number of children living in their
			 communities instead of institutions;
		Whereas the academic achievement of students with
			 disabilities has significantly increased since the enactment of IDEA;
		Whereas the number of children with disabilities who
			 complete high school with a standard diploma has grown significantly since the
			 enactment of IDEA;
		Whereas the number of children with disabilities who
			 enroll in institutions of higher education has more than tripled since the
			 enactment of IDEA;
		Whereas IDEA requires partnership among parents of
			 children with disabilities and education professionals in the design and
			 implementation of the educational services provided to children with
			 disabilities;
		Whereas the achievement of students with disabilities is
			 integrally linked with the successful alignment of special and general
			 education systems;
		Whereas IDEA has increased the quality of research in
			 effective teaching practices for students with disabilities; and
		Whereas IDEA continues to serve as the framework to
			 marshal the resources of this Nation to implement the promise of full
			 participation in society of children with disabilities: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)recognizes the
			 35th anniversary of the enactment of the Education for All Handicapped Children
			 Act of 1975 (Public Law 94–142);
			(2)acknowledges the
			 many and varied contributions of children with disabilities and their parents,
			 teachers, related services personnel, and administrators; and
			(3)reaffirms its
			 support for the Individuals with Disabilities Education Act so that all
			 children with disabilities have access to a free appropriate public education
			 in the least restrictive environment and the opportunity to benefit from the
			 general education curriculum and be prepared for further education, employment,
			 and independent living.
			
